Citation Nr: 1619400	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increased disability ratings for a right knee disability, to include the 10 percent for arthritis with a meniscectomy and the separately assigned 20 percent for medial/lateral instability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which in part continued a 10 percent rating for the Veteran's right knee disability, specifically his meniscectomy with degenerative joint disease (DJD).  The case has since been returned to the RO in Houston, Texas.

A previous October 2005 rating decision granted a separate rating of 20 percent for "mild to moderate valgus in neutral and 30 degrees of flexion of the right knee."

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 30 days so that the Veteran could submit additional evidence.  After the videoconference hearing, the Veteran submitted new medical evidence without a waiver.  However, the Board finds that the evidence is either cumulative of evidence already of record or is not pertinent as it does not relate to or have a bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2015).


FINDING OF FACT

The Veteran's right knee disability has been manifested by painful motion, noncompensable limitation of motion, mild medial/lateral instability, and residual symptoms from a meniscectomy.





CONCLUSIONS OF LAW

1.  During the entirety of the appeal period, the criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2015).

2.  During the entirety of the appeal period, the criteria for a separate rating in excess of 20 percent for right knee medial/lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

3.  The criteria for a separate rating of 10 percent for right knee, status post meniscectomy, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.14, 4.45, 4.59, 4.71a, DC 5259 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The information regarding the claim for increase that is required by Vazquez was provided in a September 2009 letter.

As noted above, the Veteran testified at a Board hearing in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.  The Board notes that the Veteran was informed at the hearing that he was currently rated at 20 percent for range of motion and 10 percent based on his meniscectomy.  He is actually rated at 10 percent for arthritis based on limitation of motion and at 20 percent for medial/lateral instability.  However, the Board finds that this mistake is non-prejudicial, especially as the Veteran received all of the rating decisions, including the codesheets, Statement of the Case, and the Supplemental Statement of the Case, and also has a representative from the Texas Veterans Commission.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in April 2008 and August 2014.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II. Increased Ratings

The Veteran generally contends that the current ratings for his right knee disabilities are not appropriate and that higher ratings are warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran's right knee arthritis has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010.  He has also been separately evaluated as 20 percent disabling for medial/lateral instability under 38 C.F.R. § 4.71a, DC 5257.  Although the Veteran's September 2008 Notice of Disagreement only specifically disagreed with the 10 percent rating for "[right] knee with DJD," the Board will address ratings for right knee disabilities under both DC 5010 and DC 5257.

DC 5010 is used to rate arthritis due to trauma, which simply instructs to rate in accordance with degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when there is some limitation of motion of the specific joint or joints involved that is noncompensable under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 15 degrees is rated 30 percent; flexion of the leg limited to 30 degrees is rated 20 percent; flexion of the leg limited to 45 degrees is rated 10 percent; and flexion of the leg limited to 60 degrees is rated noncompensable.

Under DC 5261 for limitation of extension of the knee, a 50 percent rating is warranted where extension is limited to 45 degrees, a 40 percent rating is warranted where extension is limited to 30 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, a 10 percent rating is warranted where extension is limited to 10 degrees, and a noncompensable rating is warranted where extension is limited to 5 degrees.

Separate ratings under DC 5260 and DC 5261 may be assigned for limitation of flexion and limitation of extension of the same knee joint.  See VAOPGCPREC 
9-2004 (September 17, 2004).

DC 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is warranted where subluxation or lateral instability is severe.  A 20 percent rating is warranted where subluxation or lateral instability is moderate.  A 10 percent rating is warranted where subluxation or lateral instability is slight.

DC 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available under that code.

DC 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.

Separate disability ratings are possible for limitation of knee motion, instability of a knee under DC 5257, and semilunar cartilage dislocation or removal under DCs 5258 and 5259.  See VAOPGCPREC 23-97 (July 1, 1997).  When x-ray findings of arthritis are present and a veteran's knee disability is rated under DC 5257, the veteran would be entitled to a separate compensable rating under DC 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (August 14, 1998); see also Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Veteran contends that his right knee disability warrants an increased rating due to the effects on his daily activities.  He reports that he does not sleep well and wakes up at night due to pain, that the right knee pain has gotten worse, that he wears a knee brace due to instability, that his knee stays swollen all the time, that he is currently prescribed naproxen, and that he was told that he needs a knee replacement.  See VBMS, 5/5/08 Statement in Support of Claim; 3/8/16 Hearing Testimony.

An April 2008 VA examination report indicated review of the Veteran's claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported a 1979 right knee medial and lateral meniscectomy.  The VA examiner noted treatment by medication, the use of a brace intermittently and frequently, and limitations in standing and walking.  She found pain, stiffness, weakness, swelling, crepitation, tenderness, and moderate weekly flare-ups with moderate functional limitations, but found no deformity, giving way, episodes of dislocation or subluxation, locking episodes, effusion, or joint ankylosis.  She noted range of motion of flexion to 100 degrees, with pain from 70 to 90 degrees, and extension to five degrees, with no additional limitation of motion on repetitive use.  She found that the Veteran's range of motion was additionally limited by pain but not by weakness, instability, or lack of endurance following repetitive use.  She also determined that the Veteran had mild medial/lateral collateral ligament (varus/valgus) instability, which was abnormal at the neutral position and at 30 degrees flexion.  An x-ray from February 2008 revealed tricompartmental DJD with joint space narrowing, eburnation, and osteophytes; no effusion; and possible loose body in the anterior joint space.  The VA examiner diagnosed the Veteran with right knee, status post meniscectomy with DJD.  She also noted that the Veteran's right knee disability had a significant occupational effect due to pain, resulting in increased absenteeism.

VA treatment records from February 2011 to September 2012 note chronic right knee pain and swelling.  In September 2012, the Veteran complained of right knee pain and was found to have a medial and lateral surgical scar, tenderness to palpation at the medial joint line, limited full flexion due to pain, mild swelling, and varus and valgus laxity.  He was assessed with chronic knee pain secondary to advanced DJD.  See VBMS, 10/30/12 VA Treatment Records (Houston 2/23/11-9/28/12), p. 1, 4, 15, 24.

An August 2014 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The Veteran was diagnosed with "Medial & Lateral meniscectomy, status post, stable" of the right knee.  Initial range of motion measurements revealed flexion at 120 degrees with painful motion beginning at 120 degrees, and no limitation of extension.  The VA examiner noted that the range of motion did not conform to the normal range of motion but was normal for this Veteran due to his height of 73 inches and weight of 235 pounds.  He stated that the Veteran did not have additional limitation of motion following repetitive-use testing and that the Veteran did have function loss or impairment due to less movement than normal, pain on movement, and interference with sitting.  The Veteran was found to have tenderness or pain to palpation, normal muscle strength, normal joint stability tests, and no evidence of recurrent patellar subluxation or dislocation or any tibial or fibular impairment.  The VA examiner noted that the Veteran had a lateral and medial meniscectomy in 1979 with residuals of popping, grinding, and the sensation of giving way; did not have a total knee replacement; and had a scar that was not painful and/or unstable or that was greater in total area than 39 square cm.  He noted that 2008, 2009, and 2012 imaging documented DJD in the right knee.  The VA examiner addressed the Mitchell criteria, stating that it was "not logical or ethical to resolve this issue without resort to mere speculation" and that there was "no basis for such determination lacking direct observation of veteran without conditions of total anonymity for a specified period of time."

A January 2015 VA x-ray revealed no joint effusion and degenerative changes bilaterally, which was greater at the medial and patellofemoral compartments of the right knee.  A February 2016 VA treatment record reflected complaints of chronic knee pain, well-healed surgical scars, minimal effusion, joint line tenderness, and no gross ligamentous laxity.  The Veteran had extension to 0 degrees and flexion to 120 degrees.  He was assessed with bilateral DJD, greater on the right, and discussed a knee replacement.

Based on the evidence, both lay and medical, the Board finds that, for any portion of the appeal period, the preponderance of the evidence is against increased ratings in excess of 10 percent for the Veteran's right knee arthritis due to limitation of motion, and in excess of separate 20 percent for right knee medial/lateral instability.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate rating of 10 percent for a right knee disability, status post meniscectomy, under DC 5259 is warranted.

In this case, the Veteran's right knee disability was evaluated under DC 5010.  As such, it was rated on the basis of limitation of motion, pursuant to DC 5003.  The Veteran demonstrated extension limited only to five degrees in April 2008 with no limitation reflected in August 2014 and February 2016.  Maximum flexion ranged between 100 to 120 degrees with pain beginning between 70 and 120 degrees.  Such limitation of motion is noncompensable, which warrants a rating of 10 percent, and no higher, under 38 C.F.R. § 4.71a, DC 5003.

As noted above, the Veteran was given a separate 20 percent rating under DC 5257 for mild to moderate right knee valgus in the neutral position and at 30 degrees of flexion.  Although the Veteran had no subluxation, he had mild medial/lateral collateral ligament instability in April 2008 and varus and valgus laxity in September 2012.  However, objective joint stability tests were normal in August 2014 with no evidence of recurrent patellar subluxation, and the Veteran had no gross ligamentous laxity in February 2016.  As such, the Board finds that the Veteran is generously rated at 20 percent for medial/lateral instability under DC 5257 for the entirety of the appeal period.

Additionally, the Board finds that a separate 10 percent rating under DC 5259 is warranted in this case.  Under DC 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease.  Stedman's Medical Dictionary, 1743 (27th ed. 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.  Thus, being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

In this case, the Board notes that the Veteran had a medial and lateral meniscectomy in 1979 and that the Veteran's right knee disability was manifested by pain, limitation of motion, tenderness, crepitation, instability, swelling, stiffness, and weakness.  Additionally, the August 2014 VA examiner noted the Veteran's lateral and medial meniscectomy and found that he had residuals of popping, grinding, and the sensation of giving way.  While some of these symptoms may overlap with the already assigned ratings, they are not necessarily contemplated in the 10 percent rating currently assigned for arthritis under DCs 5003, 5010, and 5261-2, or in the 20 percent rating currently assigned for medial/lateral instability under DC 5257.  As such, it is reasonable that symptoms related to crepitation, swelling, popping, etc., could be associated with DC 5259 for the meniscectomy rather than arthritis or instability.  Affording the Veteran all reasonable doubt in his favor, the Board finds that the evidence warrants the separate 10 percent rating awarded herein under DC 5259.

In terms of increasing the separate rating under DC 5258 to 20 percent for dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, the Board finds that any symptoms attributable to the Veteran's 1979 meniscectomy are already considered and compensated in the assigned 10 percent rating under DC 5259 to correct any dislocation.  Indeed, there is no evidence of dislocated cartilage within the meaning of this regulation; or that the symptoms associated with the meniscectomy are so severe so as to warrant   assignment of the 20 percent rating under DC 5258.  As was discussed above, the Board is already affording the Veteran reasonable doubt in assigning a separate 10 percent rating under DC 5259.  

The Board also acknowledges the Veteran's contentions that a higher rating is warranted due to the effects on his daily activities.  However, as explained at the March 2016 videoconference hearing, the effect of his right knee disabilities on his functional and occupational capabilities have been considered as part of his current ratings and are not factors to be evaluated separately as part of the ratings criteria.

The Veteran also noted surgical scars on his knees at the March 2016 videoconference hearing.  However, the August 2014 VA examiner found the scars to be not painful, unstable, or not greater in total area than 39 sq. cm.  As such, under DCs 7801, 7802, and 7804, any such surgical scars would warrant a noncompensable rating.  38 C.F.R. § 4.118 (2015).

The Board has considered the applicability of other diagnostic codes pertaining to knee disabilities, but finds that there is none which would provide a higher rating for which the appropriate symptomatology is shown.  In other words, there is no evidence of record of ankylosis (DC 5256), impairment of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).

The Board has also considered the effect of pain and weakness in evaluating the Veteran's right knee disabilities.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, he has not demonstrated any additional limitation of motion following repetitive-use testing, other than that described above.

Additionally, the Board has considered the Veteran's statements of flare-ups, to include his reports at the April 2008 VA examination of moderate weekly flare-ups that resulted in moderate functional limitation.  The VA examiner noted no additional limitation of motion on repetitive use.  No flare-ups were noted in the August 2014 VA examination, and the VA examiner found no additional limitation of motion of the right knee following repetitive-use testing.  Although the Veteran reported functional limitations during flare-ups, he did not indicate that there was additional limitation of motion of a degree that would have resulted in extension or flexion warranting a compensable rating under DC 5260 or DC 5261.

The Board has also considered whether the claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disabilities at issue present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted in this case.  The manifestations of the Veteran's right knee disability is contemplated and reasonably described by the rating criteria under 38 C.F.R. § 4.71a, DCs 5010 and 5257.  In this regard, the Veteran's right knee disability has been manifested by painful motion with limited flexion, as well as by medial/lateral instability, swelling, tenderness, crepitation, stiffness, weakness, popping, and grinding.  This type of disability picture is specifically addressed in DCs 5010, 5257, and 5259.  The Board emphasizes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology, and extraschedular referral is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Accordingly, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the Veteran's right knee arthritis and a rating in excess of 20 percent for his right knee instability for the entirety of the appeal period.  However, the Board finds that a separate rating of 10 percent for a right knee, status post meniscectomy, to be warranted.  The preponderance of the evidence is against a higher level of compensation for this period, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.  There is no basis for any further staged rating of the Veteran's disability.



ORDER

For the entirety of the appeal period, entitlement to a rating in excess of 10 percent for right knee arthritis is denied.

For the entirety of the appeal period, entitlement to a separate rating in excess of 20 percent for right knee medial/lateral instability is denied.

A separate rating of 10 percent for right knee disability, status post meniscectomy, is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


